
	
		I
		111th CONGRESS
		1st Session
		H. R. 2779
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2009
			Mr. Neal of
			 Massachusetts (for himself, Mr.
			 Pomeroy, Mr. Larson of
			 Connecticut, Mr. Crowley,
			 and Ms. Schwartz) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  transparency with respect to fees and expenses charged to participant-directed
		  defined contribution plans, and to improve participant
		  communication.
	
	
		1.Short titleThis Act may be cited as the
			 Defined Contribution Plan Fee
			 Transparency Act of 2009.
		2.Disclosure to
			 participants
			(a)In
			 generalChapter 43 of the
			 Internal Revenue Code of 1986 (relating to qualified pension, etc. plans) is
			 amended by adding at the end the following new section:
				
					4980H.Failure to
				provide notice to participants of plan fee information
						(a)Imposition of
				taxThere is hereby imposed a tax on the failure of any plan
				administrator of an applicable defined contribution plan to meet the
				requirements of subsection (e) with respect to any participant or
				beneficiary.
						(b)Amount of
				tax
							(1)In
				generalThe amount of the tax imposed by subsection (a) on any
				failure with respect to any participant or beneficiary shall be $100 for each
				day in the noncompliance period.
							(2)Noncompliance
				periodFor purposes of
				paragraph (1), the noncompliance period with respect to a failure is the period
				beginning on the date the plan administrator failed to provide notice to
				participants and beneficiaries in accordance with subsection (e) and ending on
				the date the notice to which the failure relates is provided or the failure is
				otherwise corrected.
							(3)Separate
				treatment of violationsFor purposes of paragraph (1), each
				violation with respect to any single participant or beneficiary shall be
				treated as a separate violation.
							(c)Limitations on
				amount of tax
							(1)Aggregate
				limitationThe total amount of tax imposed by this section with
				respect to any plan for any plan year shall not exceed an amount equal to the
				lesser of—
								(A)10 percent of the
				assets of the plan, determined as of the first day of such plan year,
				and
								(B)$500,000.
								(2)Tax not to apply
				to failures corrected within 90 daysNo tax shall be imposed by
				subsection (a) on any failure if—
								(A)any person subject
				to liability for the tax under subsection (a) exercised reasonable diligence to
				meet the requirements of subsection (e), and
								(B)such person
				provides the notice described in subsection (e) during the 90-day period
				beginning on the date such person knew, or exercising reasonable diligence
				would have known, that such failure existed.
								(3)RelianceTo
				the extent any of the information required to be disclosed by a plan
				administrator under this section is given to the plan administrator by a
				service provider, the plan administrator may rely on the completeness and
				accuracy of such information unless the plan administrator—
								(A)knows, or has
				reason to know, that the information is inaccurate or incomplete, or
								(B)has notice of
				facts or information that would prompt a reasonable plan administrator to
				inquire into the accuracy or completeness of the information.
								(4)Waiver by
				secretaryIn the case of a failure which is due to reasonable
				cause and not to willful neglect, the Secretary shall waive part or all of the
				tax imposed by subsection (a) to the extent that the payment of such tax would
				be excessive or otherwise inequitable relative to the failure involved.
							(d)Liability for
				taxThe following shall be liable for the tax imposed by
				subsection (a):
							(1)In the case of a
				plan other than a multiemployer plan, the employer maintaining the plan.
							(2)In the case of a
				multiemployer plan, the plan.
							(e)Notice of fees
				and expenses to participants
							(1)In
				generalThe requirements of this subsection are met if the plan
				administrator of an applicable defined contribution plan meets the requirements
				of paragraphs (2), (3), (4), and (5).
							(2)Notice of
				investment information
								(A)In
				generalA plan administrator
				meets the requirements of this paragraph if each employee eligible to
				participate is, a reasonable time before the initial investment of any
				contribution made on behalf of such employee and at least annually thereafter,
				given an explanation of the plan’s fees and expenses, the key characteristics
				of the plan’s designated investment alternatives, and an explanation of the
				manner for making elections among designated investment alternatives.
								(B)RequirementsAn
				explanation shall only be treated as satisfying the explanation requirement of
				subparagraph (A) if such explanation provides a description, to the extent
				applicable, of the following:
									(i)The designated
				investment alternatives available to a participant under the plan, the method
				for a participant to make investment elections, and an explanation of any
				specified limitations on such elections under the documents and instruments
				governing the plan, including any restrictions on transfer to or from an
				investment alternative.
									(ii)With respect to
				each designated investment alternative—
										(I)a general
				description of the alternative’s investment objectives and principal investment
				strategies, principal risk and return characteristics, and the name of the
				alternative’s investment manager,
										(II)whether the
				alternative is actively managed or passively managed in relation to an index
				and the difference between active management and passive management,
										(III)whether the
				alternative is designed to be a comprehensive, stand-alone investment for
				retirement that provides varying degrees of long-term appreciation and capital
				preservation through a mix of equity and fixed income exposures,
										(IV)rates of return for the investment
				alternative over the immediately preceding 1-, 5-, and 10-year periods
				(determined on either a calendar or plan year basis),
										(V)the name and
				returns of an appropriate broad-based securities market index over the
				preceding 1-, 5-, and 10-year periods, which is not administered by
				the service provider or an affiliate thereof unless the index is widely
				recognized and used, and
										(VI)fees and expenses
				in connection with purchases or sales of interests in the investment
				alternative, such as sales loads, sales charges, deferred sales charges,
				redemption fees, surrender charges, exchange fees and other similar fees and
				expenses.
										(iii)The annual total
				operating expenses for each designated investment alternative and, if
				applicable, a statement that the fees and expenses of the investment
				alternatives pay for services other than investment management.
									(iv)Annual fees and
				expenses for administration and recordkeeping which are deducted from (or
				reduce the income of) participants’ or beneficiaries’ accounts and which are
				not reflected in clause (iii), including a statement of the method used to
				allocate fees and expenses described in this clause to participants’ and
				beneficiaries’ accounts.
									(v)The
				existence of fees and expenses associated with participant-initiated
				transactions or services which may be deducted from participants’ or
				beneficiaries’ accounts other than fees and expenses described in clause
				(ii)(VI) and the method that participants and beneficiaries may utilize to
				obtain additional information regarding such fees and expenses.
									(vi)Fees and expenses
				which may be deducted from participants’ or beneficiaries’ accounts and which
				are not reflected in clauses (iii), (iv), or (v).
									(vii)A statement of where, and the manner in
				which, additional alternative-specific and generally available investment
				information may be obtained (such as an Internet Web site address).
									(viii)A statement
				explaining that investment alternatives should be selected not only on the
				basis of the level of fees charged by each alternative but also on the basis of
				consideration of other key factors, including the alternative’s investment
				objective, level of risk, historic rates of return and the participant’s
				personal investment objective.
									(3)Notice of
				account charges
								(A)In
				generalA plan administrator meets the requirements of this
				paragraph if each participant and beneficiary is, at least once each calendar
				quarter, given an explanation describing the investment alternatives in which
				the participant’s or beneficiary’s account is invested as of the last day of
				the preceding quarter and the key characteristics of such investment
				alternatives.
								(B)RequirementsAn explanation shall only be treated as
				satisfying the explanation requirement of subparagraph (A) if such explanation
				provides a description, to the extent applicable, of the following for the
				preceding quarter:
									(i)As
				of the last day of the quarter, the different asset classes that the
				participant’s or beneficiary’s account is invested in and the percentage of the
				account allocated to each asset class.
									(ii)The total administration and recordkeeping
				fees and expenses described in paragraph (2)(B)(iv) which were deducted from
				the participant’s or beneficiary’s account during the quarter.
									(iii)The total fees
				and expenses for participant-initiated transactions or services described in
				paragraph (2)(B)(v) which were deducted from the participant’s or beneficiary’s
				account during the quarter.
									(iv)The total other
				fees and expenses described in paragraph (2)(B)(vi) which were deducted from
				the participant’s or beneficiary’s account during the quarter.
									(v)With respect to
				each investment alternative in which the participant or beneficiary was
				invested as of the last day of the quarter, the following:
										(I)The percentage of
				the participant’s or beneficiary’s account that is invested in such
				alternative.
										(II)Whether the
				investment alternative is actively or passively managed.
										(III)A general
				statement of the investment alternative’s principal risk and return
				characteristics.
										(IV)Total annual
				operating expenses for the investment alternative.
										(vi)Fees and expenses
				in connection with purchases or sales of interests in investment alternatives
				which have been deducted from the participant’s or beneficiary’s account during
				the quarter.
									(vii)The statement
				described in paragraph (2)(B)(viii).
									(viii)A statement
				regarding how a participant or beneficiary may access the information required
				to be disclosed under paragraph (2).
									(4)Service provider
				disclosureThe requirements of this paragraph are met if the plan
				administrator provides to participants and beneficiaries a copy of any
				statement received pursuant to section 4980I within 30 days after receipt of a
				written request for such statement.
							(5)Notice of
				investment menu changesThe
				requirements of this paragraph are met if, in advance of any change in the
				investment alternatives available under the plan, the plan administrator
				provides the notice described in paragraph (2) to affected participants and
				beneficiaries with respect to the change in investment alternatives.
							(6)Form of fee
				disclosureFees and expenses
				may be expressed as a dollar amount or as a percentage of assets (or a
				combination thereof). If fees and expenses are expressed (in part or in whole)
				as a percentage of assets, the disclosure shall include a generic example that
				illustrates how a charge that is expressed as a percentage of assets is
				assessed in dollars on an account balance.
							(7)Certain
				estimates permittedA plan
				administrator shall not be treated as failing to satisfy the requirements of
				paragraphs (2), (3), and (4) solely because the plan administrator uses
				estimates of expenses and fees, or allocates fees and expenses among different
				fee classifications, in a manner that is reasonable and in good faith. For
				purposes of paragraph (3), an estimate shall be considered to be reasonable and
				in good faith if such estimate is based on fees and expenses as of the last day
				of the plan year immediately preceding the date the notice is provided or any
				subsequent date preceding the date the notice is provided. Nothing in this
				paragraph shall be construed to require a plan administrator to use the same
				estimation methodology for every investment alternative.
							(8)Combination with
				other noticesA plan shall not be treated as failing to satisfy
				the requirements of paragraphs (2), (3), and (4) solely because the information
				is provided in combination with other plan communications or in more than one
				plan communication provided contemporaneously.
							(9)Model
				statementThe Secretary shall prescribe model statements that may
				be used for purposes of satisfying the requirements of paragraphs (2), (3), and
				(4).
							(10)Annual
				compliance for small plansA
				plan that has fewer than 100 participants and beneficiaries as of the first day
				of the plan year may provide the notice described in paragraph (3) on an annual
				rather than a quarterly basis.
							(11)Calendar year
				treated as plan yearThe Secretary shall allow a plan
				administrator to treat the calendar year as the plan year for purposes of
				paragraph (3).
							(12)Plain
				languageExplanations and
				notices under this subsection shall be provided in a manner which is easily
				understandable by the typical plan participant.
							(13)RegulationsThe
				Secretary shall issue regulations that permit plan administrators—
								(A)in appropriate
				circumstances to provide the notice described in paragraph (2) after the
				initial contribution made on a participant’s behalf in the case of a plan that
				provides for automatic enrollment or immediate eligibility, and
								(B)in appropriate circumstances to provide the
				notice described in paragraph (4) after the investment menu change is
				effective.
								(f)Definitions
							(1)Applicable
				defined contribution planThe term applicable defined
				contribution plan means the portion of any defined contribution plan
				which—
								(A)permits a
				participant or beneficiary to exercise control over assets in his or her
				account, and
								(B)is described in
				clauses (iii) through (vi) of section 402(c)(8)(B).
								(2)Plan
				AdministratorThe term plan administrator has the
				meaning given such term by section 414(g).
							(g)Regulatory
				authorityThe Secretary shall issue regulations for purposes of
				this section, including regulations which—
							(1)identify and establish separate rules, if
				necessary, for any investment options that provide a guaranteed rate of return
				and do not identify specific fees, and
							(2)provide
				guidelines, and a safe harbor, for the selection of an appropriate broad-based
				securities market index for purposes of paragraph (2)(B)(ii)(V) for a
				designated investment
				alternative.
							.
			(b)Clerical
			 amendmentThe table of sections for chapter 43 of such Code is
			 amended by adding at the end the following new item:
				
					
						Sec. 4980H. Failure to provide notice to participants of plan
				fee
				information.
					
					.
			3.Disclosure
			 between service providers and plans
			(a)In
			 generalChapter 43 of the
			 Internal Revenue Code of 1986 (relating to qualified pension, etc. plans), as
			 amended by section 2, is amended by adding at the end the following new
			 section:
				
					4980I.Failure to
				provide notice of plan fee information to plan Administrators
						(a)Imposition of
				taxThere is hereby imposed a tax on any service provider that
				fails to meet the requirements of subsection (d) with respect to any applicable
				defined contribution plan.
						(b)Amount of
				tax
							(1)In
				generalThe amount of the tax imposed by subsection (a) on any
				failure with respect to any applicable defined contribution plan shall be
				$1,000 for each day in the noncompliance period.
							(2)Noncompliance
				periodFor purposes of
				paragraph (1), the noncompliance period with respect to a failure is the period
				beginning on the date the service provider failed to meet the requirements of
				subsection (d) and ending on the date such requirements to which the failure
				relates are met or the failure is otherwise corrected.
							(3)Separate
				treatment of violationsFor purposes of paragraph (1), each
				violation with respect to any applicable defined contribution plan shall be
				treated as a separate violation.
							(c)Limitations
							(1)Aggregate
				limitationThe total amount
				of tax imposed by this section on any service provider for any failure with
				respect to any applicable defined contribution plan shall not exceed an amount
				equal to the lesser of—
								(A)10 percent of the
				assets of the plan, determined as of the first day of such plan year,
				and
								(B)$1,000,000.
								(2)Tax not to apply
				to failures corrected within 90 daysNo tax shall be imposed by
				subsection (a) on any failure if—
								(A)the service
				provider subject to liability for the tax under subsection (a) exercised
				reasonable diligence to meet the requirements of subsection (d), and
								(B)such service
				provider provides the notice described in subsection (d) during the 90-day
				period beginning on the date such person knew, or exercising reasonable
				diligence would have known, that such failure existed.
								(3)RelianceTo the extent any of the information
				required to be disclosed by a service provider under this section is given to
				the service provider by a person that is not an affiliate of the service
				provider, the service provider may rely on the completeness and accuracy of
				such information unless the service provider—
								(A)knows, or has
				reason to know, that the information is inaccurate or incomplete, or
								(B)has notice of facts
				or information that would prompt a reasonable service provider to inquire into
				the accuracy or completeness of the information.
								(4)Waiver by
				secretaryIn the case of a failure which is due to reasonable
				cause and not to willful neglect, the Secretary may waive part or all of the
				tax imposed by subsection (a) to the extent that the payment of such tax would
				be excessive or otherwise inequitable relative to the failure involved.
							(5)Small service
				providersThis section shall
				apply with respect to any service provider for a plan year only if the total
				fees and compensation received directly or indirectly by the service provider,
				its affiliates and any subcontractor of the service provider in connection with
				the services arrangement is reasonably expected to equal or exceed
				$5,000.
							(6)Limitation on
				scopeNothing in this section shall be construed to require any
				service provider to provide any services with respect to any particular
				plan.
							(d)Notice of fees
				and expenses
							(1)In
				generalThe requirements of this subsection are met if the
				service provider meets the requirements of paragraphs (2) and (3).
							(2)Initial
				disclosureA service provider meets the requirements of this
				paragraph if the service provider, prior to entering into (or materially
				modifying) a contract with a plan for the provision of plan services, provides
				the plan administrator with the following, in writing:
								(A)An estimate
				of—
									(i)the total fees and
				expenses expected to be paid by the plan under the contract, including
				itemization of the following components in the case of a contract that provides
				for both investment management and administration and recordkeeping,
									(ii)the annual fees
				and expenses attributable to investment management, and
									(iii)the annual fees
				and expenses attributable to plan administration and recordkeeping.
									(B)A detailed and
				itemized list of the services to be provided by the service provider, its
				affiliates, and any subcontractors under the contract.
								(C)A schedule of fees and expenses associated
				with participant-initiated transactions or services which may be deducted from
				participants’ or beneficiaries’ accounts.
								(D)A statement of whether the service provider
				reasonably expects to remit fees and expenses expected to be paid by the plan
				under the contract, including commissions, finders fees, sales loads and
				charges, to one or more third-party service providers or intermediaries and, if
				so, a statement of the amount expected to be paid to each such third party and
				the identity of each such third party.
								(E)A statement of whether the service provider
				expects to receive compensation from a source other than the plan or plan
				sponsor in connection with the services provided to the plan and, if so, a
				statement of the amount expected to be received from each such source and the
				identity of each such source.
								(F)A statement of whether the service provider
				(or any affiliate thereof) may benefit from the offering of its own proprietary
				investment products or those of third parties.
								(G)To the extent
				applicable, a statement that the investment options available to the plan may
				be offered at different price levels to parties other than the plan.
								(3)Periodic
				disclosureA service provider
				meets the requirements of this paragraph if the service provider, by the due
				date for filing the section 6058 annual return for the plan year (determined
				without regard to extensions), provides a written statement of the
				following:
								(A)Fees and expenses
				paid by the plan to the service provider under the arrangement during the plan
				year, including itemization of the components described in subparagraphs (A)
				and (D) of paragraph (2).
								(B)The amount of any compensation received by
				the service provider during the plan year from each source other than the plan
				or plan sponsor in connection with the services provided to the plan by the
				service provider and the identity of each such source.
								(4)Form of fee
				disclosureFees and expenses may be expressed as a dollar amount
				or as a percentage of assets (or a combination thereof).
							(5)Certain
				estimates permittedA service provider shall not be treated as
				failing to satisfy the requirements of this subsection solely because—
								(A)the service
				provider that does not separately price services attributable to the components
				described in subparagraph (A) of paragraph (2) allocates fees and expenses
				among such components in a manner that is reasonable and in good faith,
								(B)the service
				provider uses estimates of expenses, fees and compensation if the service
				provider discloses the basis for such estimates if such estimates are made in a
				manner that is reasonable and in good faith, or
								(C)the service
				provider discloses amounts under subparagraphs (D) and (E) of paragraph (2)
				only to the extent that such amounts are expected to exceed $5,000 for the plan
				year.
								(6)Alternative
				method of complianceA service provider shall not be treated as
				failing to satisfy the requirements of paragraph (2) if disclosure is made on
				the basis of calendar years.
							(7)Plain
				languageDisclosures under
				this subsection shall be presesnted in a format which is easily understandable
				by the typical plan administrator.
							(8)Regulatory
				authorityThe Secretary shall
				issue regulations to carry out this subsection, including regulations
				addressing the appropriate classification of fees and expenses under
				subparagraph (A) of paragraph (2). Such regulations shall include safe harbor
				methods for the allocation of expenses under subparagraph (A) of paragraph (2)
				under which service providers will be treated as having reasonably allocated
				fees and expenses but such safe harbor methods shall not be the exclusive
				methods for the allocation of expenses.
							(e)DefinitionsFor
				purposes of this section—
							(1)Applicable
				defined contribution planThe term applicable defined
				contribution plan means any defined contribution plan described in
				clauses (iii) through (vi) of section 402(c)(8)(B).
							(2)Service
				providerThe term service provider means any person
				providing services to a plan under a contract. For this purpose, all
				corporations that provide services to a plan and are members of a controlled
				group of corporations within the meaning of section 1563(a) (determined without
				regard to subsections (a)(4) and (e)(3)(C) thereof) shall be treated as a
				single service
				provider.
							.
			(b)Clerical
			 amendmentThe table of sections for chapter 43 of such Code, as
			 so amended, is amended by adding at the end the following new item:
				
					
						Sec. 4980I. Failure to provide notice of plan fee information
				to plan
				administrators.
					
					.
			4.Method of
			 providing required notices and disclosures
			(a)Directive to
			 treasuryThe Secretary of the Treasury shall issue final
			 regulations no later than 6 months after the date of enactment of this Act
			 under which an applicable notice shall be treated as provided in writing or in
			 written form if—
				(1)the applicable
			 notice is posted on a secure Internet Web site that is accessible to the
			 participant or beneficiary,
				(2)a
			 notice of the availability of such applicable notice is provided in writing or
			 in a manner that satisfies Treasury regulation section 1.401(a)–21 at the same
			 time that the applicable notice is otherwise required, and
				(3)the notice of
			 availability advises the recipient that he or she may request and receive the
			 applicable notice in writing on paper at no charge and, upon request, the
			 applicable notice is provided in writing on paper to the recipient at no
			 charge.
				(b)Applicable
			 noticeThe term applicable notice includes any
			 notice, report, statement, or other document required to be provided to a
			 recipient under the following types of retirement plans: a qualified retirement
			 plan under section 401(a) or 403(a) of the Internal Revenue Code of 1986; a
			 section 403(b) plan under such Code; a simplified employee pension (SEP) under
			 section 408(k) of such Code; a simple retirement plan under section 408(p) of
			 such Code; and an eligible governmental plan under section 457(b) of such
			 Code.
			5.Effective
			 date
			(a)In
			 generalThe amendments made by this Act shall apply to plan years
			 beginning after one year after the date of the enactment of this Act.
			(b)Final
			 regulationsThe Secretary of the Treasury shall issue final
			 regulations to carry out the amendments made by this Act not later than
			 December 31, 2010.
			
